—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 20, 1998, which, in an action for personal injuries caused by a slip and fall on a patch of ice in front of defendant property owner’s building, granted motions by defendants property owner and snow removal contractor for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed for lack of any evidence as to defendants’ responsibility for the existence of the ice patch on which plaintiff allegedly slipped (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972). We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.